[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-10691         ELEVENTH CIRCUIT
                                        Non-Argument Calendar    DECEMBER 14, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                              D.C. Docket No. 5:10-cv-00316-RS-GRJ



JEFFREY A. COLE,

lllllllllllllllllllllllllllllllllllllll                              lPlaintiff-Appellant,


                                                versus


SECRETARY DEPARTMENT OF CORRECTIONS,
GULF CI ANNEX WARDEN,

lllllllllllllllllllllllllllllllllllllll                         lRespondents-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                          (December 14, 2011)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Jeffrey A. Cole, incarcerated and proceeding pro se, appeals the district

court’s dismissal of his amended complaint for failure to exhaust administrative

remedies under 42 U.S.C. § 1997e(a). Specifically, Cole argues that fear of

retaliation from the prison staff rendered any administrative remedies unavailable.

      Section § 1997e, as amended by the Prison Litigation Reform Act

(“PLRA”), provides that the court shall not address a prisoner’s complaint

regarding prison conditions unless “such administrative remedies as are available

are exhausted.” 42 U.S.C. § 1997e(a). Such exhaustion is mandatory and

“unexhausted claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199,

211, 127 S.Ct. 910, 918-19, 166 L.Ed.2d 798 (2007). An administrative remedy is

not available for purposes of the PLRA, though, if prison officials render pursuit

of the remedy irrational through serious threats of substantial retaliation. Turner

v. Burnside, 541 F.3d 1077, 1084-85 (11th Cir. 2008). To demonstrate such

unavailability under Turner, a prisoner must establish that: (1) the threat actually

deterred him from lodging a grievance or pursuing a particular part of the

administrative process; and (2) the threat is one that would so deter a reasonable

inmate of ordinary firmness and fortitude. Id. at 1085.

      The exhaustion requirement is an affirmative defense, and a prisoner is not



                                          2
required to plead or demonstrate exhaustion in his complaint. Jones, 549 U.S. at

216. However, a complaint may be dismissed under § 1915A(b) if lack of

exhaustion appears on the face of the complaint. Id. at 214-15 (noting that the

Federal Rules of Civil Procedure generally apply to section 1997(e) and Rule

12(b)(6) allows for dismissal when an affirmative defense appears on the face of

the complaint).

      The district court did not err in dismissing Cole’s complaint for failure to

exhaust administrative remedies as required by § 1997e(a). Cole conceded in his

amended complaint that he had not pursued any administrative remedies. He did

not allege that a serious threat of substantial retaliation was made or, moreover,

that any threat was made in the present context. Rather, he simply stated that a

prison officer had filed an allegedly false disciplinary report against him the

previous year in retaliation for his lodging a grievance regarding exposure to cold.

Even if this is somehow taken as a continuing threat, such a threat would not deter

a reasonable inmate from pursuing his grievance.

      AFFIRMED.




                                          3